DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Election/Restrictions
Claim 1 is allowable. Claims 11, 12 and 14-20 were, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on November 16, 2021, is hereby withdrawn and claims 11, 12 and 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jamilla Holomon on June 27, 2022. The Applicant agrees to amend claims 4, 11 and 14 and cancel claim 13 as shown below:

Claim 4. (Line 1) “The system of claim [[3]] 1, wherein…”

Claim 11. (Line 12) “…coupled to the controller; [[and]]
discharging, by an outlet of the robotic monitor, the fire retardant at the hydrocarbon tank, the outlet mechanically coupled to the pump;
determining, by an inertial measurement unit of the robotic monitor, a location of the robotic monitor relative to the hydrocarbon tank; and 
extracting, by a machine learning module of the controller, a feature vector based on the heat detected by the heat sensor and the location of the robotic monitor relative to the hydrocarbon tank.”

Cancel Claim 13.

Claim 14. (Line 1) “The system of claim [[13]] 11, wherein…”

Allowable Subject Matter
Claims 1, 2, 4-12 and 14-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A system comprising: a plurality of robotic monitors located in a hydrocarbon storage or transport facility, a controller communicably coupled to the heat sensor and configured to generate a heat signature based on the heat detected by the heat sensor, wherein the each robotic monitor further comprises an inertial measurement unit configured to determine a location of the each robotic monitor relative to the hydrocarbon tank, and the controller comprises a processor configured to extract a feature vector based on the heat detected by the heat sensor and the location of the each robotic monitor relative to the hydrocarbon tank and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 2, 2022